 



Exhibit 10.6
APPLIED DIGITAL SOLUTIONS, INC.
1690 South Congress Avenue, Suite 201
Delray Beach, Florida 33445
February 29, 2008
VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, FL 33445
Attention: President
Re: Agreement to Subordinate Loans and Repayment of Loans
Ladies and Gentlemen:
Reference is made to (a) the Commercial Loan Agreement dated as of December 27,
2005 by and between VeriChip Corporation (the “Company”) and Applied Digital
Solutions, Inc. (“ADS”) (as amended, restated, modified and/or supplemented from
time to time, the “ADS Loan Agreement”); (b) the Third Amended and Restated
Revolving Line of Credit Note Working Capital dated as of February 8, 2007 from
the Company in favor of ADS in the original principal amount of $14,500,000 (as
amended, restated, modified and/or supplemented from time to time, the “ADS
Note”); and (c) the Security Agreement dated as of December 27, 2005 by and
between the Company and ADS (as amended, restated, modified and/or supplemented
from time to time, the “ADS Security Agreement” and collectively with the ADS
Loan Agreement, the ADS Note and all other instruments, documents and agreements
related to each of the foregoing, the “ADS Loan Documents”). Capitalized terms
used herein without definition shall have the meaning ascribed thereto in the
ADS Loan Agreement.
The Company has requested ADS (i) consent to the Company, and its wholly-owned
subsidiary Xmark Corporation, selling a Secured Term Note (the “Note Issuance”)
to Valens Offshore SPV II, Corp. (“Valens Offshore II and collectively with any
assignees of any interest in such Secured Term Note, the “Valens Entities”) and
(ii) enter into a Subordination Agreement with LV Administrative Services, Inc.
(“LV”), as the administrative and collateral agent for itself and the Valens
Entities, in substantially the form attached hereto as Exhibit A (the
“Subordination Agreement”). In order to induce ADS to grant its consent to such
Note Issuance and to enter into the Subordination Agreement and in consideration
therefor, the Company has agreed to prepay a portion of the loan owing from the
Company to ADS under the ADS Loan Documents (the “ADS Indebtedness”) on the
terms and conditions set forth below.
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ADS and the Company
hereby agree to, and acknowledge, the following:

 

 



--------------------------------------------------------------------------------



 



1. ADS and the Company reaffirm that the ADS Security Agreement covers the
Collateral (as such term is defined in the ADS Security Agreement), and, for the
avoidance of any doubt, the Company reaffirms that that Collateral includes all
of the Company’s right, title and interest which presently exists or hereafter
arises in, to and under all the Company’s now owned and hereafter acquired
ownership interests in any subsidiary; and all certificates, options, rights or
other distributions issued as an addition to, in substitution or in exchange
for, or on account of, such interests and all proceeds of the foregoing, now or
hereafter owned or acquired by the Company.  ADS and the Company affirm that
this grant includes the Company’s 100% equity interest in Xmark Corporation
evidenced by Stock Certificate No. 1 for 10,265,178 shares of common stock. 
Upon repayment or termination of the financing provided to the Company by the
Valens Entities, certificates or other evidence of such interests shall be
immediately returned to ADS.
2. Subject to receipt of an acknowledgment copy of this letter, duly executed by
an authorized officer of the Company, ADS hereby consents to the Note Issuance
and agrees to execute and deliver the Subordination Agreement to LV.
3. Contemporaneously with the Note Issuance, the Company shall pay (a) to ADS,
$5,230,000 and (b) to Valens Capital Management, LLC, on behalf of ADS, the sum
of $70,000 to be credited against certain fees payable to Valens Capital
Management, LLC in connection with the Note Issuance. Upon payment to ADS of the
amount referenced in clause 3(a) above and Valens Capital Management, LLC’s
receipt of the amount referred to in clause 3(b) above, an amount equal to the
sum of such amounts shall be credited by ADS as a prepayment of the outstanding
principal balance owing under the ADS Loan Documents and shall constitute a
payment made to reduce the Outstanding Principal Amount as defined in, and for
all purposes of, that certain Letter Agreement dated December 20, 2007 between
the Company and ADS, a copy of which is attached hereto as Exhibit B (the
“December 2007 Letter Agreement”). Until 5:00 p.m. EST on October 30, 2008, the
Company shall have the right, exercisable in its sole discretion, to prepay in
full the entire Outstanding Principal Amount (as defined in the December 2007
Letter Agreement) to ADS by paying to ADS $10 million, less the $500,000 paid
pursuant to the December 2007 Letter Agreement, less $5,300,000 paid pursuant to
this letter, less other principal payments made to reduce the Outstanding
Principal Amount between the date of the December 2007 Letter Agreement and the
date of such prepayment, plus any accrued and unpaid interest between October 1,
2007 and the date of such prepayment. As a result of the payment to ADS of the
amount referenced in clause 3(a) above, the Company will not be required to make
any further debt service payments under the ADS Loan Documents until
September 1, 2009. Notwithstanding the foregoing and subject to the terms of the
Subordination Agreement, ADS shall have the right to exercise any and all rights
and remedies it may have against the Company should an Event of Default exist
and be continuing under the ADS Loan Documents. Furthermore, ADS hereby
authorizes and directs the Company to pay $3,000,000 of the amount to be paid to
ADS under clause 3(a) above directly as follows: (i) $1,866,376 to Laurus Master
Fund, Ltd. (“Laurus”), Valens U.S. SPV I, LLC (“Valens U.S.”), Valens Offshore
SPV I, Ltd. (“Valens Offshore I”) and PSource Structured Debt Limited (“PSource”
and collectively with Laurus, Valens U.S. and Valens Offshore II, the “Laurus
Note Holders”) to be applied against certain indebtedness owing by ADS to the
Laurus Note Holders as evidenced by that certain Secured Term Note, dated as of
August 24, 2006, issued by ADS in favor of Laurus (as amended, modified,
restated and/or supplemented from time to time, the “2006 Laurus Note”) and all
documents, instruments and agreements related thereto (the “Laurus
Indebtedness”), and (ii) $1,133,624 to Kallina Corporation (“Kallina”), Valens
U.S., Valens Offshore I, and Valens Offshore II (“Valens Offshore II” and
collectively with Kallina and Valens U.S. and Valens Offshore I, the “Kallina
Note Holders”), as evidenced by that certain Secured Term Note, dated as of
August 31, 2007, issued by ADS in favor of Kallina (as amended, modified,
restated and/or supplemented from time to time) and all documents, instruments
and agreements related thereto (the “Kallina Indebtedness”).

 

2



--------------------------------------------------------------------------------



 



4. Upon receipt by the Company of cash proceeds from any sale of Collateral in
excess of $8,100,000 (each a “Significant Liquidity Event”), the Company shall,
concurrently with the receipt of the cash proceeds from such Significant
Liquidity Event, pay to ADS a portion of such cash proceeds equal to the lesser
of (a) the then outstanding ADS Indebtedness, as payable in accordance with
paragraph 3 above if paid prior to 5:00 p.m. EST on October 30, 2008, and
(b) the difference between (i) the total amount of such cash proceeds less
(ii) the aggregate amount of all of the then outstanding indebtedness and
obligations owing by the Company to the Valens Entities in connection with the
Note Issuance (“Excess Amount”), to be applied against the ADS Indebtedness,
which shall be payable in accordance with paragraph 3 above if paid prior to
5:00 p.m. EST on October 30, 2008. The Company’s failure to repay the ADS
Indebtedness with the Excess Amount within five (5) business days of the date on
which a Significant Liquidity Event occurs shall constitute an Event of Default
under the ADS Loan Agreement. Furthermore, ADS hereby authorizes and directs the
Company to pay such amounts to be paid by the Company to ADS pursuant to this
paragraph 4, up to the lesser of (a) the Excess Amount, (b) the aggregate amount
of the then outstanding Laurus Indebtedness and Kallina Indebtedness, and (c)
$3,000,000, directly pro rata to the Laurus Note Holders to be applied against
the Laurus Indebtedness and to the Kallina Note Holders to be applied against
the Kallina Indebtedness.
5. The Company acknowledges that the Kallina Note Holders, the Laurus Note
Holders, and their affiliates, successors and assigns (collectively, “Intended
Third Party Beneficiaries ”), shall derive substantial benefit from the
repayment of the ADS Indebtedness as provided for in paragraphs 3 and 4 above
and, with the Company’s consent and agreement, each are entitled to rely upon
the Company’s agreement set forth in paragraph 3 above as an intended third
party beneficiary thereof. As such, each Intended Third Party Beneficiary shall
be able to exercise any and all rights to enforce such provision that are
available at law and/or in equity including, without limitation, the right to
bring an action to compel performance of such provision and/or to bring a suit
for damages resulting from Company’s failure to perform its obligations herein.
6. The Company agrees to amend that certain Third Amended And Restated Revolving
Line Of Credit Note Working Capital dated February 8, 2007 from the Company in
favor of ADS to reduce the grace period from 30 days to 5 business days.
7. If an Event of Default (as such term is defined in that certain Secured Term
Note dated February 28, 2008 in favor of the Valens Entities) occurs under the
Note Issuance and such Event of Default, continues unremedied for the greater of
(i) the applicable cure period, or (ii) a period of ten (10) days after the
occurrence thereof, such Event of Default shall constitute an event of default
under the ADS Loan Documents.
8. This letter agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns and shall be governed
by and construed in accordance with the laws of the State of New York.

 

3



--------------------------------------------------------------------------------



 



This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

            Very truly yours,

APPLIED DIGITAL SOLUTIONS, INC.
      By:   /s/ Lorraine M. Breece         Name:   Lorraine M. Breece       
Title:   Senior Vice President and Acting Chief Financial Officer     

ACKNOWLEDGED AND AGREED TO
THIS 29th DAY OF FEBRUARY, 2008:

            VERICHIP CORPORATION
      By:   /s/ William J. Caragol         Name:   William J. Caragol       
Title:   President and Chief Financial Officer     

signature page to
applied digital solutions side letter

 

